Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.801 Page 1 of 30




          IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION


     KRISTINA ZEMAITIENE,                              REPORT AND RECOMMENDATION

                   Plaintiff,
                                                         Case No. 2:17-cv-00007-DAK-PMW
     v.

     SALT LAKE COUNTY, et al.,                              District Judge Dale A. Kimball

                   Defendants.                        Chief Magistrate Judge Paul M. Warner


           District Judge Dale A. Kimball referred this case to Chief Magistrate Judge Paul M.

 Warner pursuant to 28 U.S.C. § 636(b)(1)(B). 1 Before the court are (1) a motion to dismiss filed

 by Defendants Salt Lake County, Unified Police Department of Greater Salt Lake (“UPD”),

 James Winder (“Winder”), Taylorsville City, Tracy Wyant (“Wyant”), Joel Knighton

 (“Knighton”), and Denise Lovendahl (“Lovendahl”); 2 and (2) a motion to dismiss filed by

 Defendants Rick Ricks (“Ricks”) and Melanie Perry (“Perry”). 3 The court has carefully

 reviewed the written memoranda submitted by the parties. Pursuant to Civil Rule 7-1(f) of the

 Rules of Practice for the United States District Court for the District of Utah, the court has

 concluded that oral argument is not necessary and will decide the motions based upon the written

 memoranda. See DUCivR 7-1(f).


 1
     See ECF no. 11.
 2
     See ECF no. 52.
 3
     See ECF no. 53.
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.802 Page 2 of 30




           At the outset, the court recognizes that Plaintiff is proceeding pro se in this case.

 Consequently, the court will construe her pleadings liberally. See e.g., Ledbetter v. City of

 Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003).

                                            BACKGROUND 4

           1.      Plaintiff Kristina Zemaitiene (“Plaintiff”) worked for Defendant the Corporation

 of the Presiding Bishop of The Church of Jesus Christ of Latter-day Saints dba Deseret Industries

 (“Deseret Industries”) in 2014. 5

           2.      On December 27, 2014, Knighton and Lovendahl of the Unified Police

 Department Taylorsville Precinct stopped shoplifting suspect Hernan Castagnoli (“Castagnoli”)

 in the parking lot of the Deseret Industries store located at 825 East 9400 South, Sandy, Utah

 (“Incident”). 6

           3.      At the time of the Incident, Knighton and Lovendahl worked part time for

 Defendant Off Duty Services, Inc. (“ODS”). 7

           4.      ODS employs police officers to provide private security services as an

 independent contractor for businesses like Deseret Industries. 8




 4
  In reciting the following background, the court assumes all of the allegations in Plaintiff’s
 amended complaint are true, as it is required to do when considering a motion to dismiss under
 Rule 12(b)(6). See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
 5
     See ECF no. 28 at ¶ 29.
 6
     See id. at ¶ 27.
 7
     See id. at ¶ 28.
 8
     See id. at ¶ 28.

                                                     2
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.803 Page 3 of 30




           5.      Plaintiff observed Knighton and Lovendahl apprehending Castagnoli on the date

 of the Incident. 9

           6.      Plaintiff alleges that she ran toward Knighton and Lovendahl to assist Castagnoli

 because Plaintiff believed Castagnoli was being assaulted. 10

           7.      Once Plaintiff arrived, Castagnoli fled from the scene. 11

           8.      Knighton and Lovendahl identified themselves to Plaintiff as undercover police

 officers working security at the store. 12

           9.      Around the same time, Lovendahl approached Plaintiff, and Lovendahl pulled her

 police badge that was hung around her neck from beneath her shirt and made physical contact

 with Plaintiff. 13

           10.     Knighton and Lovendahl then started walking back into the store. 14

           11.     Thereafter, Plaintiff entered the store and observed Knighton and Lovendahl

 talking to a store employee, Brannon Bai (“Bai”), in the main office of the store. 15




 9
     See id. at ¶ 30.
 10
      See id. at ¶¶ 31-33.
 11
      See id. at ¶ 34.
 12
      See id. at ¶ 35.
 13
      See id. at ¶ 36.
 14
      See id. at ¶ 37.
 15
      See id. at ¶¶ 38-40.

                                                     3
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.804 Page 4 of 30




           12.       Plaintiff proceeded to explain to Bai that she had witnessed Knighton and

 Lovendahl assaulting a store customer. 16

           13.       Bai told Plaintiff to exit the office and wait in the hall. 17

           14.       During Plaintiff’s wait, Ricks, an assistant store manager, and Perry, a store job

 coach, arrived at the office, and Bai left the office. 18

           15.       After about ten minutes, Plaintiff reentered the office and asked for permission to

 report the Incident. 19

           16.       With permission from Ricks, Plaintiff explained the incident and accused

 Lovendahl of sexual assault during the Incident. 20

           17.       Plaintiff alleges that “[u]pon the accusation” of sexual assault, Lovendahl arrested

 Plaintiff and informed her that she was being charged with an interference with Castagnoli’s

 arrest. 21

           18.       Lovendahl then handcuffed Plaintiff and took her into custody in the office. 22




 16
      See id. at ¶ 41.
 17
      See id.
 18
      See id. at ¶ 42.
 19
      See id. at ¶ 43.
 20
      See id. at ¶ 44.
 21
      Id. at ¶ 45.
 22
      See id. at ¶ 46.

                                                         4
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.805 Page 5 of 30




           19.     After searching Plaintiff’s purse, Lovendahl found Plaintiff’s driver license,

 which Lovendahl used to complete Plaintiff’s citation for interfering with Castagnoli’s arrest. 23

           20.     Meanwhile, Ricks informed Plaintiff that he was suspending her from work and

 barring her from all Deseret Industries stores. 24

           21.     Plaintiff refused to sign the citation because she did not understand everything

 that was written on the citation and was afraid that signing the citation would constitute an

 admission of guilt. 25

           22.     Lovendahl later informed Plaintiff that signing the citation did not constitute an

 admission of guilt but rather an acknowledgement of receiving the citation. 26

           23.     Based upon Plaintiff’s request, Lovendahl removed Plaintiff’s handcuffs and

 allowed her to sign the citation. 27

           24.     After signing the citation, Plaintiff was given a copy of it and was released by

 Lovendahl. 28

           25.     A few days after the Incident, Plaintiff voluntarily resigned from Deseret

 Industries. 29


 23
      See id. at ¶ 47.
 24
      See id. at ¶ 48.
 25
      See id. at ¶ 49.
 26
      See id. at ¶ 51.
 27
      See id. at ¶¶ 51-52.
 28
      See id. at ¶ 53.
 29
      See id. at ¶ 161.

                                                      5
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.806 Page 6 of 30




           26.      Plaintiff was eventually charged in justice court with interfering with an arresting

 officer under Utah Code § 76-8-305. 30

           27.      Castagnoli was also charged with interfering with an arresting officer, as well as

 retail theft. 31

           28.      Both of Castagnoli’s charges were later dismissed with prejudice by the justice

 court at the prosecutor’s request. 32

           29.      Plaintiff’s charge was not dismissed. 33

           30.      Prior to Plaintiff’s jury trial in justice court, the prosecutor amended Plaintiff’s

 misdemeanor charge to an infraction. 34

           31.      Plaintiff was convicted of interference with an arresting officer in justice court

 and then again following a trial de novo in district court. 35

                                           LEGAL STANDARDS

           To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

 Procedure, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

 for relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). A court should “assume the factual allegations are true and


 30
      See id. at ¶ 54.
 31
      See id. at ¶ 55.
 32
      See id. at ¶ 56.
 33
      See id. at ¶ 57.
 34
      See id. at ¶ 58.
 35
      See id. at ¶ 59.

                                                       6
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.807 Page 7 of 30




 ask whether it is plausible that the plaintiff is entitled to relief.” Gallagher v. Shelton, 587 F.3d

 1063, 1068 (10th Cir. 2009). “The court’s function on a Rule 12(b)(6) motion is not to weigh

 potential evidence that the parties might present at trial, but to assess whether the plaintiff’s

 complaint alone is legally sufficient to state a claim for which relief may be granted.” Miller v.

 Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991). Thus, “the complaint must give the court reason to

 believe that this plaintiff has reasonable likelihood of mustering factual support for these

 claims.” Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007)

 (emphasis omitted).

        In conducting the analysis of Defendant’s motion, the court is mindful that Plaintiff is

 proceeding pro se in this case and that “[a] pro se litigant’s pleadings are to be construed liberally

 and held to a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon,

 935 F.2d 1106, 1110 (10th Cir. 1991); see also, e.g., Ledbetter, 318 F.3d at 1187. At the same

 time, however, it is not “the proper function of the district court to assume the role of advocate

 for the pro se litigant,” Bellmon, 935 F.2d at 1110, and the court “will not supply additional facts,

 nor will [it] construct a legal theory for [a pro se] plaintiff that assumes facts that have not been

 pleaded.” Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (per curiam). Further,

                [t]he broad reading of [a pro se] plaintiff’s complaint does not
                relieve the plaintiff of the burden of alleging sufficient facts on
                which a recognized legal claim could be based. . . . [C]onclusory
                allegations without supporting factual averments are insufficient to
                state a claim on which relief can be based. This is so because a pro
                se plaintiff requires no special legal training to recount the facts
                surrounding his alleged injury, and he must provide such facts if
                the court is to determine whether he makes out a claim on which
                relief can be granted. Moreover, in analyzing the sufficiency of the
                plaintiff’s complaint, the court need accept as true only the



                                                    7
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.808 Page 8 of 30




                 plaintiff’s well-pleaded factual contentions, not his conclusory
                 allegations.

 Bellmon, 935 F.2d at 1110 (citations omitted).

                                              ANALYSIS

          As previously noted, before the court are (1) a motion to dismiss filed by Defendants Salt

 Lake County, UPD, Winder, Taylorsville City, Wyant, Knighton, and Lovendahl; 36 and (2) a

 motion to dismiss filed by Defendants Ricks and Perry. 37 The court will address the motions in

 turn.

 I.       Defendants Salt Lake County, UPD, Winder, Taylorsville City, Wyant, Knighton,
          and Lovendahl’s Motion to Dismiss

          All seventeen of Plaintiff’s causes of action in her amended complaint are alleged against

 these Defendants, either individually or in some combination. These Defendants seek dismissal

 of all of those causes of action. Below, the court will address all seventeen of Plaintiff’s claims

 against these Defendants, with some grouped together where appropriate. Based upon the

 analysis below, the court recommends that this motion to dismiss be granted and that all of

 Plaintiff’s claims against these Defendants be dismissed.

          A.     Claims 1-5 and 7-8 Are Barred by Heck v. Humphrey

          Plaintiff’s claims 1-5 and 7-8 fail to state a claim upon which relief can be granted

 because these federal claims are barred under Heck v. Humphrey, 512 U.S. 477 (1994). See

 Mendia v. City of Wellington, 432 F. App’x 796, 797 n.1 (10th Cir. 2011) (providing that “a



 36
      See ECF no. 52.
 37
      See ECF no. 53.

                                                   8
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.809 Page 9 of 30




 dismissal under Heck is for failure to state a claim, which falls under Rule 12(b)(6)” and that “a

 dismissal under Heck is without prejudice”). In Heck, the United States Supreme Court held that

 prisoners are prohibited from recovering damages under 42 U.S.C. § 1983 “if a favorable

 judgment would necessarily imply the invalidity of his conviction unless the conviction has been

 invalidated.” Williams v. Weber Cty., 562 F. App’x 621, 622 (10th Cir. 2014) (discussing the

 holding of Heck).

           In this case, a favorable judgment on claims 1-5 and 7-8 would necessarily imply the

 invalidity of Plaintiff’s conviction. Importantly, Plaintiff admits that she was convicted and has

 not alleged that her conviction has been overturned in any way. Accordingly, those claims are

 barred by Heck and should be dismissed under Rule 12(b)(6).

                  1.        Claim 1: Retaliatory Arrest (First Amendment) Against Knighton
                            and Lovendahl

           Claim 1 claim alleges deprivation of her “right to speech by unlawfully arresting her after

 she had complained about [police officer] behavior to a store’s management.” 38 In Miller v.

 Edminsten, 161 F. App’x 787 (10th Cir. 2006), the Tenth Circuit affirmed the district court’s

 dismissal of a retaliation claim for failure to state a claim upon which relief could be granted

 based on the same reasoning. In that case, the court stated that the defendant’s

           retaliation claim was based in large part on his allegation that certain of the
           defendants, in retaliation for his allegedly exercising his First Amendment rights,
           filed false disciplinary charges against him that ultimately resulted in [denial of
           his rights]. Because, however, a judgment in [the defendant’s] favor on his
           retaliation claim would necessarily imply the invalidity of his disciplinary
           convictions, [the defendant] must first successfully challenge those disciplinary
           convictions in a habeas proceeding before proceeding on his § 1983 claim.


 38
      ECF no. 28 at ¶ 92.

                                                    9
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.810 Page 10 of 30




 Id. at 789. Similarly, claim 1 is barred by Heck because the claim necessarily implies the

 invalidity of Plaintiffs’ conviction. Accordingly, claim 1 should be dismissed without prejudice.

                      2.   Claim 2: Wrongful Arrest (Fourth and Fourteenth Amendments)
                           Against Knighton and Lovendahl

           Claim 2 alleges deprivation of Plaintiff’s “right to be free from unreasonable seizures and

 arrest without probable cause as required by the Fourth and Fourteenth Amendments.” 39 In

 Hazelton v. City of Roswell, No. CIV 05-874 LCS/KBM, 2006 WL 8443591 (D.N.M. Oct. 16,

 2006), the U.S. District Court for the District of New Mexico faced a similar scenario, and

 dismissed the claim, explaining that the plaintiff’s

           conviction has not been overturned. [His] two assertions, if established, would
           imply the invalidity of his conviction. If [the plaintiff] had not been in violation
           of [the] ordinance, his conviction would have been without basis. Similarly, if
           [the officer] had no probable cause to cite or arrest [the plaintiff], then [the
           plaintiff’s] conviction would have been wrong in this case. [The plaintiff’s]
           conviction, however, has not been overturned. In fact, it has been upheld on
           appeal.

 Id. at *4 (footnote omitted). Consistent with that reasoning, Plaintiff has not demonstrated that her

 conviction has been overturned and, therefore, her claim for wrongful arrest should be dismissed

 without prejudice.

                      3.   Claim 3: Retaliatory Prosecution (First and Fourteenth Amendments)
                           Against Knighton and Lovendahl

           Plaintiff’s third claim alleges deprivation of her “right to be free from retaliatory

 prosecution.” 40 In Miller v. City of Tooele, No. 2:03-CV-397 TC, 2006 WL 2355770 (D. Utah




 39
      Id. at ¶ 99.
 40
      Id. at ¶ 108.

                                                     10
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.811 Page 11 of 30




 Aug. 15, 2006), the U.S. District Court for the District of Utah granted summary judgment on a

 retaliatory prosecution claim, citing Heck, and stating:

           [T]he hoary principle that civil tort actions are not appropriate vehicles for
           challenging the validity of outstanding criminal judgments applies to § 1983
           damages actions that necessarily require the plaintiff to prove the unlawfulness of
           his conviction or confinement. . . . While [the plaintiff] may argue that his state
           prosecution was not supported by probable cause, he must make that argument
           before the state court.

 Id. at *7 (quotations and citation omitted) (second alteration in original); see also Kirkland v.

 O’Brien, No. 12-CV-2083-WJM-KLM, 2013 WL 2147546, at *3 n.1 (D. Colo. May 16, 2013)

 (“Furthermore, the [c]ourt notes that [the plaintiff’s] retaliatory prosecution claim, properly pled

 with an allegation of a lack of probable cause, would necessarily call into question the validity of

 [the plaintiff’s] conviction for the charge, which would require the [c]ourt to dismiss the claim

 pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), until and/or unless the conviction was

 invalidated.”). Again, Plaintiff has not demonstrated that her conviction has been invalidated

 and, accordingly, her claim for retaliatory prosecution should be dismissed without prejudice.

                      4.   Claims 4-5: Deprivation of Liberty (Fifth and Fourteenth
                           Amendments) Against Knighton and Lovendahl

           Claim 4 alleges deprivation of Plaintiff’s “right to be free from deprivation of liberty,” 41

 and claim 5 alleges deprivation of her “right to be free from prosecution and conviction based on

 manufactured evidence.” 42 In McCormick v. City of Lawrence, Kan., 253 F. Supp. 2d 1172 (D.




 41
      Id. at ¶ 115.
 42
      Id. at ¶ 122.

                                                     11
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.812 Page 12 of 30




 Kan. 2003) the U.S. District Court for the District of Kansas dismissed a claim for deprivation of

 liberty caused by fabrication of evidence, stating:

           Unlike the unreasonable seizure claims relating to [the plaintiff’s] arrest, [the
           plaintiff’s First Amendment retaliation, unreasonable seizure, and deprivation of
           liberty claims] appear to implicate the concerns underlying Heck. Namely, they
           would necessarily imply the invalidity of any conviction that might result from
           prosecution of the pending disorderly conduct charge.

           ....

           [The plaintiff’s] retaliation claim (as well as his unreasonable seizure and
           deprivation of liberty without due process claims) depends upon him establishing
           an absence of probable cause supporting the charges against him. . . . Such claims,
           therefore, would imply the invalidity of any conviction against [the plaintiff].
           That is precisely what the rule in Heck seeks to avoid.

 Id. at 1207-08 (quotations and citation omitted). Plaintiff’s deprivation of liberty claim and

 fabrication of evidence claim necessarily imply the invalidity of her conviction and she has failed

 to show that her conviction was overturned. Accordingly, these claims should be dismissed

 without prejudice.

                      5.   Claim 7: Equal Protection (Fifth and Fourteenth Amendments)
                           Against Knighton and Lovendahl

           Claim 7 alleges that Plaintiff was deprived of the “right to enjoy the equal protection of

 the laws” 43 and that she was targeted based on her nationality. 44 In Conkleton v. Raemisch, 603

 F. App’x 713 (10th Cir. 2015), the Tenth Circuit held that equal protection claims are “barred by

 the Heck rule” and that because success on that type of claim would “necessarily imply the




 43
      Id. at ¶ 135.
 44
      See id. at ¶ 136.

                                                    12
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.813 Page 13 of 30




 invalidity of the duration of [the plaintiff’s] confinement, it is barred.” Id. at 716. Accordingly,

 this claim should be dismissed without prejudice.

                      6.    Claim 8: Deliberately Indifferent Policies (42 U.S.C. § 1983) Against
                            Salt Lake County, UPD, Winder, Taylorsville City, and Wyant

           Claim 8 alleges deprivation of Plaintiff’s “clearly established rights” 45 due to certain

 named Defendants’ development and maintenance of “policies, procedures, customs, and/or

 practices and/or fail[ure] to properly train and/or supervise its employees.” 46 In West v. Colo.,

 428 F. App’x 869 (10th Cir. 2011), the Tenth Circuit affirmed a district court’s dismissal of a

 claim for indifferent policies, citing Heck. See id. at 870. Again, because this claim hinges on

 the implication that Plaintiff’s conviction is invalid, and because she has not shown that her

 conviction has been overturned, this claim is barred. As noted above, the dismissal of this claim

 should normally be without prejudice under Heck. However, for the reasons set forth below in

 Section I.B.2., this claim should be dismissed with prejudice.

           B.         Claims 6 and 8-17 Fail to State Claims Upon Which Relief Can Be Granted

                      1.    Claim 6: Right to Freedom of Association (First Amendment) Against
                            Knighton and Lovendahl

           Claim 6 alleges a violation of Plaintiff’s right to freedom of association based upon the

 discipline she received from Deseret Industries. 47 Suspension from work by a private employer

 does not allege any element of a freedom of association claim. 42 U.S.C. § 1983 provides a




 45
      Id. at ¶ 143.
 46
      Id. at ¶ 146.
 47
      See id. at ¶¶ 127-132.

                                                     13
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.814 Page 14 of 30




 cause of action to plaintiffs for federal constitutional violations committed by those acting “under

 color of any statute, ordinance, regulation, custom, or usage, of any State or Territory.” Thus, the

 only proper defendants in this type of claim are those who “represent [the state] in some

 capacity, whether they act in accordance with their authority or misuse it.” Gallagher v. Neil

 Young Freedom Concert, 49 F.3d 1442, 1447 (10th Cir. 1995) (quotations and citation omitted)

 (alteration in original).

         Here, the alleged deprivation of Plaintiff’s right to freedom of association was not

 committed or caused by a person acting under color of state law. Knighton and Lovendahl are

 not Plaintiff’s employer and did not suspend her from work. Her suspension was given by

 Deseret Industries, a private employer. “[W]here the State is not responsible for a private

 decision to behave in a certain way, the private action generally cannot be considered ‘state

 action’ within the meaning of our cases.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 949

 (1982). Accordingly, Plaintiff has not sufficiently alleged that her work discipline was imposed

 or caused by a person acting under color of state law and, therefore, claim 6 should be dismissed

 with prejudice.

                   2.    Claim 8: Deliberately Indifferent Policies (42 U.S.C. § 1983) Against
                         Salt Lake County, UPD, Winder, Taylorsville City, and Wyant

         In addition to being barred by Heck, claim 8 fails to state a claim upon which relief can

 be granted because municipalities and municipal entities are not liable under 42 U.S.C. § 1983

 solely because their employees inflict injury on a plaintiff. See Monell v. N.Y. City Dep’t of

 Social Servs., 436 U.S. 658, 694 (1978); Hinton v. City of Elwood, Kan., 997 F.2d 774, 782 (10th

 Cir. 1993). To establish liability, a plaintiff must show that “a policy or custom exists and that

 there is a direct causal link between the policy or custom and the injury alleged. [A plaintiff]

                                                  14
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.815 Page 15 of 30




 cannot state a claim for relief against [a municipality] under § 1983 merely by pointing to

 isolated incidents.” West v. Colo., No. 10-cv-03130-BNB, 2011 WL 1134313, at *3 (D. Colo.

 Mar. 28, 2011) (citation omitted). Where a plaintiff has failed to include “any allegations that

 demonstrate a link between a policy or custom of the [municipality] and the injuries he alleges[,]

 . . . he cannot maintain a claim for relief against [the municipality].” Id. Where allegations are

 no more than a recitation of the elements, the claim is insufficient. See Lane v. Simon, 495 F.3d

 1182, 1186 (10th Cir. 2007) (“[T]he plaintiff must provide more than labels and conclusions, [or]

 a formulaic recitation of the elements of a cause of action.”) (quotations and citation omitted)

 (second alteration in original).

        In this case, Plaintiff alleges no facts upon which to infer a direct causal link between the

 relevant Defendants’ customs or policies and the officers’ alleged violation of her constitutional

 rights. Plaintiff cannot even identify a single policy in existence; she only speculates that a

 discriminatory one exists. Accordingly, this claim should be dismissed with prejudice.

                3.      Claim 9: Right to Protest Against Wrongs (Utah Constitution, Article
                        1, Section 1) Against Knighton and Lovendahl,
                        Claim 10: Right to Enjoy Life (Utah Constitution, Article 1, Section
                        1) Against Knighton and Lovendahl, and
                        Claim 11: Right to Free and Equal Access to Business Establishments
                        (Utah Constitution, Article 1, Section 1) Against Knighton and
                        Lovendahl

        Claims 9-11, all of which allege violations of Plaintiff’s state constitutional rights, fail to

 state claims upon which relief can be granted. In Utah, damage awards for constitutional

 violations are permitted only under certain circumstances. See Spackman ex rel. Spackman v. Bd.

 of Educ. of the Box Elder Cty. Sch. Dist., 16 P.3d 533, 538 (Utah 2000). To proceed with a

 private suit for damages, a plaintiff must establish that: (1) she suffered a flagrant violation of


                                                  15
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.816 Page 16 of 30




 her constitutional rights; (2) existing remedies do not redress her injuries; and (3) equitable relief

 was and is wholly inadequate to protect her rights or redress her injuries. See id. at 538-39.

        A flagrant violation refers to a violation of clearly established constitutional rights
        of which a reasonable person would have known. To be considered clearly
        established, the contours of the right must be sufficiently clear that a reasonable
        official would understand that what he is doing violates that right. The Utah
        Supreme Court has indicated that it will be easier for a plaintiff to demonstrate a
        flagrant violation where precedent clearly establishes that the defendant’s alleged
        conduct violates a provision of the constitution.

 Zimmerman v. Univ. of Utah, No. 2:13-CV-01131-JNP-BCW, 2018 WL 3448325, at *3 (D. Utah

 July 17, 2018) (quotations and citations omitted).

        Here, Plaintiff has not alleged that the conduct was so egregious and unreasonable that it

 constitutes a flagrant violation of her rights. Instead, she argues that her rights were clearly

 established and that a reasonable person would have known that they were violating her rights.

 This is insufficient to meet the test for claiming damages. Consequently, Plaintiff has failed to

 establish that she has suffered a flagrant violation and cannot proceed with suit under the Utah

 constitution for money damages. Accordingly, these claims should be dismissed with prejudice.

                4.      Claim 12: False Arrest Against Knighton and Lovendahl,
                        Claim 13: Malicious Prosecution Against Knighton and Lovendahl,
                        and Claim 14: Abuse of Process Against Knighton and Lovendahl

        For the following reasons, claims 12-14 fail to state claims upon which relief can be

 granted. First, those claims are barred by Heck. See Heck, 512 U.S. at 486 n.5 (“Cognizable

 injury for abuse of process is limited to the harm caused by the misuse of process, and does not

 include harm (such as conviction and confinement) resulting from that process’s being carried

 through to its lawful conclusion. Thus, one could no more seek compensatory damages for an

 outstanding criminal conviction in an action for abuse of process than in one for malicious


                                                  16
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.817 Page 17 of 30




 prosecution.”); Mata v. Anderson, 635 F.3d 1250, 1252 (10th Cir. 2011) (“We note that a § 1983

 malicious prosecution claim, which requires favorable termination as an element, does not accrue

 until the alleged malicious prosecution terminates in favor of the plaintiff.”); Burden v. Wood,

 200 F. App’x 806, 807 (10th Cir. 2006) (“[T]o prevail on a claim for false arrest under Heck, a

 plaintiff must prove that the conviction or sentence has been reversed on direct appeal, expunged

 by executive order, declared invalid or otherwise called into question by some other tribunal.”)

 (quotations and citations omitted).

           Second, “arresting officer[s] enjoy[] qualified immunity if the existence of probable

 cause was at least arguable.” Brown v. Cole, 568 F. App’x 600, 602 (10th Cir. 2014). Plaintiff

 claims that her arrest “was wrongful, in bad faith and not supported by any legally justifiable

 reason,” 48 that the officers “wrongfully initiated criminal proceeding knowing that no crime had

 been committed by Plaintiff,” 49 and that the officers “abused the criminal process by initiating

 criminal prosecution of Plaintiff to retaliate for Plaintiff’s complaints against them, discredit

 Plaintiff as an eyewitness to their misconduct and legitimize their unlawful use of police

 authority.” 50 However, it is evident that the officers had arguable, probable cause to arrest

 Plaintiff, as demonstrated through Plaintiff’s two-time conviction. Accordingly, these claims

 should be dismissed with prejudice.




 48
      Id. at ¶ 176.
 49
      Id. at ¶ 181.
 50
      Id. at ¶ 186.

                                                   17
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.818 Page 18 of 30




                      5.   Claim 15: Assault and Battery Against Lovendahl

           Claim 15 fails to state a claim upon which relief can be granted because it is barred by the

 Governmental Immunity Act of Utah (“GIAU”). See Utah Code § 63G-7-201(4). Plaintiff

 alleges that Lovendahl “willfully and maliciously assaulted Plaintiff by chest-bumping her twice

 in the store’s parking lot.” 51 However, the GIAU shields against negligent acts arising out of

 assault and battery. See Maddocks v. Salt Lake City Corp., 740 P.2d 1337, 1340 (Utah 1987).

 Utah Code section 63G-7-201 states:

           A governmental entity, its officers, and its employees are immune from suit, and
           immunity is not waived, for any injury proximately caused by a negligent act or
           omission of an employee committed within the scope of employment, if the injury
           arises out of or in connection with, or results from . . . assault, battery, false
           imprisonment, false arrest, malicious prosecution, intentional trespass, abuse of
           process, libel, slander, deceit, interference with contract rights, infliction of
           mental anguish, or violation of civil rights . . . .

 Utah Code § 63G-7-201(4)(b).

           Here, Plaintiff has alleged no facts that support her assertion that Lovendahl’s conduct

 was more than negligent or that Lovendahl acted willfully and maliciously. Accordingly, she has

 failed to state a claim upon which relief can be granted and this claim should be dismissed with

 prejudice.

                      6.   Claim 16: Intentional Infliction of Emotional Distress Against
                           Knighton and Lovendahl

           Claim 16 fails to state a claim upon which relief can be granted. To bring an intentional

 infliction of emotional distress claim, a plaintiff must show that (1) the conduct was outrageous

 and intolerable to the point that it offended generally-accepted standards of decency; (2) that the


 51
      Id. at ¶ 192.

                                                   18
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.819 Page 19 of 30




 defendant intended to cause emotional distress; (3) that the plaintiff suffered emotional distress;

 and (4) that the defendant’s conduct proximately caused the emotional distress. See Prince v.

 Bear River Mut. Ins. Co., 56 P.3d 524, 535 (Utah 2002). “[T]he conduct must evoke outrage or

 revulsion” and “must be more than unreasonable, unkind, or unfair.” Bennett v. Jones, Waldo,

 Holbrook & McDonough, 70 P.3d 17, 32 (Utah 2003) (quotations and citations omitted). It must

 be so “severe . . . that a reasonable [person,] normally constituted, would be unable to adequately

 cope with the mental stress engendered by the circumstances of the case.” Harnicher v. Univ. of

 Utah Med. Ctr., 962 P.2d 67, 70 (Utah 1998) (quotations and citations omitted).

           In this case, Plaintiff fails to include any allegations that the conduct in question evoked

 outrage or revulsion or was more than just unfair or unkind. Instead, Plaintiff simply claims in a

 conclusory fashion that her arrest and subsequent prosecution were “outrageous.” 52 Plaintiff’s

 allegations fall well short of stating a claim upon which relief can be granted and, therefore, this

 claim should be dismissed with prejudice.

                      7.   Claim 17: Respondeat Superior Against Salt Lake County, UPD, and
                           Taylorsville City

           Claim 17 alleges that certain of the named Defendants are liable under a theory of

 respondeat superior. Specifically, this claim alleges that the violation of her rights “occurred

 during the course and scope of [the officers’] official duties and functions and while they were

 acting as agents and/or employees of Defendants Salt Lake County, [UPD], [and] the City of

 Taylorsville.” 53 However, “[p]olitical subdivisions of the state . . . are not liable under the


 52
      Id. at ¶ 196.
 53
      Id. at ¶ 201.

                                                    19
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.820 Page 20 of 30




 doctrine of respondeat superior for actions of their employees, particularly in the case of alleged

 assault and battery.” Archuletta v. City of S. Salt Lake, No. 2:12-CV-703-TC, 2014 WL 5149298,

 at *4 n.6 (D. Utah Oct. 14, 2014). As such, this claim should be dismissed with prejudice.

 II.       Ricks and Perry’s Motion to Dismiss

           Plaintiff asserts four causes of action against Ricks and Perry. Ricks and Perry seek

 dismissal of all of those causes of action. Below, the court will address each of those causes of

 action. Based upon the analysis below, the court recommends that this motion to dismiss be

 granted and that all of Plaintiff’s claims against Ricks and Perry be dismissed.

           A.         Claim 7: Equal Protection (Fifth and Fourteenth Amendments) Against
                      Ricks and Perry

                      1.    Claim 7 Is Barred by Heck

           As noted above, claim 7 alleges that Plaintiff was deprived of the “right to enjoy the

 equal protection of the laws” 54 and that she was targeted based on her nationality. 55 For the same

 reasons set forth above in Section I.A.5., claim 7 is barred by Heck. See Conkleton, 603 F. App’x

 at 716. Accordingly, this claim should be dismissed. As noted above, the dismissal of this claim

 should normally be without prejudice under Heck. However, for the reasons set forth below in

 Sections II.A.2-3., this claim should be dismissed with prejudice.




 54
      Id. at ¶ 135.
 55
      See id. at ¶ 136.

                                                   20
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.821 Page 21 of 30




                2.      Plaintiff Has Not Alleged Sufficient Facts to Show That Ricks and
                        Perry Acted Under Color of State Law

        Even if claim 7 were not barred by Heck, Plaintiff has still failed to state a claim against

 Ricks or Perry under 42 U.S.C. § 1983. To prevail on a claim under 42 U.S.C. § 1983, the

 plaintiff must show (1) deprivation of a federally protected right by (2) an actor acting under

 color of state law. See Schaffer v. Salt Lake City Corp., 814 F.3d 1151, 1155 (10th Cir. 2016).

 To establish that a private citizen was acting under color of state law, a plaintiff must show that

 the individual was a “willful participant in joint action with the State or its agents.” Id. at 1157

 (quotations and citations omitted). In other words, the private citizen must have engaged in a

 “concerted action” with the State to deprive the plaintiff of a constitutional right. Id. To

 establish this “concerted action,” in addition to demonstrating the private citizen participated in

 the supposed attempt to violate a constitutional right, the plaintiff must also show that: (1) state

 actors and private citizens “share[d] a common, unconstitutional goal”; or (2) that “there [was] a

 substantial degree of cooperative action between state and private officials” or “overt and

 significant state participation.” Id. (quotations and citations omitted).

        A plaintiff’s claim must rest on specific alleged facts that demonstrate this willful

 participation; conclusory assertions that private citizens and state actors conspired or cooperated

 are insufficient to attribute state-actor status to private individuals. See e.g., Olson v. Carmack,

 641 F. App’x 822, 827 (10th Cir. 2016) (concluding that the plaintiff did not show private

 citizens were acting under color of state law because “although this color-of-state-law

 requirement can be established by allegations that a private actor conspired with a state actor, the

 amended complaint is devoid of any factual allegations, as opposed to unsupported conclusions,

 that the [private citizens] reached an agreement with a state actor to violate [the plaintiff’s]

                                                   21
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.822 Page 22 of 30




 constitutional rights”) (citation omitted); Gross v. Samudio, 630 F. App’x 772, 777 (10th Cir.

 2015) (“A plaintiff asserting that a private actor deprived him of a constitutional right while

 acting under color of state law must rely on more than conclusory allegations to state such a

 cause of action . . . .”).

           In this case, Plaintiff makes only conclusory assertions that Ricks and Perry were willful

 participants in joint action with other named Defendants. Instead of alleging specific facts,

 Plaintiff’s amended complaint provides conclusory allegations that Ricks and Perry reached an

 “understanding” with Knighton and Lovendahl to violate Ms. Zemaitiene’s rights and that these

 Defendants “acted in concert and joint action with each other.” 56 Plaintiff does not allege a

 single fact to demonstrate that Ricks or Perry participated in the Lovendahl’s decision to arrest

 Plaintiff. Further, the amended complaint contradicts allegations of any “concerted actions”

 between the named Defendants. According to the amended complaint, Lovendahl solely made

 the decision to arrest Plaintiff after Plaintiff accused Lovendahl of sexual assault. 57 Prosecutors

 wholly disconnected from Ricks and Perry then chose to prosecute Plaintiff for interfering with

 an arresting officer. 58 Plaintiff does not cite any facts to demonstrate that Ricks or Perry

 participated in the trial or in the decision to convict Plaintiff of her charged crime. Because

 Plaintiff has failed to plead specific facts of Ricks and Perry’s willful participation in a joint

 action with the State or its agents, this claim should be dismissed with prejudice.




 56
      Id. at ¶¶ 136, 138.
 57
      See id. at ¶¶ 43-44.
 58
      See id. at ¶ 54.

                                                   22
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.823 Page 23 of 30




                3.      Plaintiff Has Not Alleged Sufficient Facts to Establish an Equal
                        Protection Claim

        Even if Plaintiff had alleged facts to support her claim that Ricks and Perry acted under

 color of state law and that they participated in the decisions to arrest and prosecute her, she fails

 to plead facts to support a claim that her rights to equal protection were violated. “[T]he purpose

 of the equal protection clause of the Fourteenth Amendment is to secure every person within the

 State’s jurisdiction against intentional and arbitrary discrimination, whether occasioned by

 express terms of a statute or by its improper execution through duly constituted agents.” Village

 of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (quotations and citations omitted). To

 sufficiently support a claim under 42 U.S.C. § 1983 through the Equal Protection Clause, a

 plaintiff must demonstrate she was treated differently than others similarly situated and there is

 no rational basis for the disparate treatment. See id.

        This standard requires that Plaintiff plead sufficient facts to show, beyond a “simple

 comparison and conclusion” that she was treated differently than others because of her national

 origin and there is no rational basis to suggest otherwise. Rahim v. Morgan, 30 F.3d 142 (10th

 Cir. 1994) (unpublished) (concluding that allegations were insufficient to survive a motion to

 dismiss involving a black inmate who was punished for a fight with a white inmate, and the

 white inmate was not punished). This means that as a part of a plausible equal protection claim,

 a plaintiff must at least assert that she was treated differently from others. The Tenth Circuit has

 noted that simply claiming discrimination does not meet this standard and that “[i]n the absence

 of any specific allegations of differential treatment, the Equal Protection claim is patently

 inadequate.” Matelsky v. Gunn, 15 F. App’x 686, 689 (10th Cir. 2001) (unpublished).



                                                   23
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.824 Page 24 of 30




           Plaintiff’s amended complaint fails to state an equal protection claim because it fails to

 allege that she was treated differently from anyone else or that others would not have been

 arrested had they attempted to interfere in the arrest of a suspected shoplifter. Even if she had

 met the minimum requirement to claim some disparate treatment, Plaintiff does not allege facts

 to suggest her arrest was based on the fact that she was Lithuanian. Plaintiff does nothing more

 than allege that she once heard Perry say something about Russians 59 and that she was later

 arrested and convicted of a crime. She makes no further connection between these actions.

           Plaintiff’s makes the conclusory allegation that this arrest occurred because she is

 Lithuanian, but she does not sufficiently plead facts to avoid dismissal of claim 7. Nevertheless,

 even if she had alleged facts to suggest that Ricks and Perry directed the officers to arrest

 Plaintiff and that they had her national origin in mind when they did so, Plaintiff’s amended

 complaint establishes a rational basis for the arrest decision. Plaintiff asserts in her amended

 complaint that she saw officers arresting Castagnoli, that she tried to intervene, and that

 Castagnoli was able to escape. Plaintiff was then charged and convicted for interfering in an

 arrest. Additionally, while Plaintiff does not plead sufficient facts to suggest she was arrested

 because of her national origin, she does suggest that Lovendahl arrested her because she accused

 Lovendahl of sexual assault. Again, Ricks and Perry did not participate in this alleged dispute,

 and there is no suggestion that any decision was made with Plaintiff’s national origin in mind.

           For those reasons, Plaintiff’s allegations do not support an equal protection claim.

 Accordingly, this claim should be dismissed with prejudice.



 59
      See id. at ¶ 72 n.12.

                                                    24
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.825 Page 25 of 30




           B.         Claim 10: Right to Enjoy Life (Utah Constitution, Article 1, Section 1)
                      Against Ricks and Perry

           The right to enjoy life is supported by the Utah Constitution and Utah Code § 34-34-2.

 However, that section of the Utah Code specifically states that “[t]he exercise of the right to

 work shall be protected and maintained free from undue restraints and coercion.” Utah Code

 § 34-34-2. Furthermore, the purpose of that section is to promote the right to work without

 consideration of a person’s “membership or nonmembership in any labor union, labor

 organization or any other type of association.” Id.

           In Board of Commissioners of Utah State Bar v. Petersen, 937 P.2d 1263, 1268-69 (Utah

 1997), the Utah Supreme Court considered a claim by person who was penalized for the

 unauthorized practice of law. In that case, the plaintiff argued that an overbroad reading of the

 relevant statute restricted his right to work in violation of the Utah Constitution. See id. The

 Supreme Court called the plaintiff’s arguments “absurd,” explaining that although he was

 restricted from working in one capacity, the defendants in no way prohibited him from working

 in any other capacity. Id. Accordingly, the plaintiff could not support the state constitutional

 claim based on a constitutional provision and statute that provides a very narrow and rarely

 invoked protection. See id.

           In this case, Plaintiff’s right to enjoy life claim is based on the alleged “false charge” and

 “malicious prosecution” which led to her paid suspension and decision to bar her from Deseret

 Industries stores. 60 However, Plaintiff fails to allege how her suspension amounted to an undue

 restraint on her general right to work. Plaintiff alleges that being put on paid leave was unlawful


 60
      Id. at ¶ 161.

                                                     25
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.826 Page 26 of 30




 because it interfered with her right to work, but Plaintiff admits that she was not terminated but

 instead resigned from Deseret Industries. Furthermore, even if she had been terminated, being

 terminated from one job simply does not support this claim. If it did, any employee who claims

 they were unfairly terminated would be able to bring a valid right-to-life claim against the

 individuals who supposedly made the decision. Utah law simply does not support this reading of

 the constitution and statute.

           Plaintiff also fails to allege that the paid suspension was motivated or based upon Ricks

 and Perry’s desire to interfere with her right to work. Plaintiff asserts that she once heard Perry

 say something about Russians and that Ricks and Perry “falsely perceived [Plaintiff] to be a

 Russian citizen and resented and retaliated against” her for bringing “workplace issues to the

 attention of the Equal Employment Opportunity Commission.”61 However, those conclusory

 allegations are unsupported by factual allegations and lack any connection with Ricks and

 Perry’s alleged interference with Plaintiff’s rights. As stated in the amended complaint,

 Lovendahl solely made the decision to arrest Plaintiff and the authorities chose to prosecute

 her. 62

           For those reasons, claim 10 fails to state a claim upon which relief can be granted against

 Ricks and Perry. Accordingly, claim 10 should be dismissed with prejudice.




 61
      Id. at ¶ 72 n.12.
 62
      See id. at ¶¶ 43-44, 54.

                                                   26
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.827 Page 27 of 30




           C.         Claim 11: Right to Free and Equal Access to Business Establishments (Utah
                      Constitution, Article 1, Section 1) Against Ricks and Perry

           The right to free and equal access to business relations is supported by the Utah

 Constitution and Utah Code § 13-7-3. Specifically, that section of the Utah Code states that “all

 persons within the jurisdiction of this state are free and equal and are entitled to full and equal

 accommodations, advantages, facilities, privileges, goods and services . . . without discrimination

 on the basis of race, color, sex, religion, ancestry or national origin.” Utah Code § 13-7-3. If a

 complaint does not adequately plead facts that demonstrate that a person has been denied equal

 access to accommodations based on the plaintiff’s “race, color, sex, religion, ancestry or national

 origin,” it cannot survive a Rule 12(b)(6) motion. See MacAarthur v. San Juan Cty., 416 F.

 Supp. 2d 1098, 1182 (D. Utah 2005).

           In this case, Plaintiff’s cause of action for right to access asserts nothing more than

 conclusory statements, similar to her claim for the right to enjoy life. Plaintiff alleges in claim

 11 that the decision to bar her from Deseret Industries stores was based on her status as a

 “foreign national” and that it has deprived her of her “right to acquire property by way of

 purchasing goods at a Deseret Industries store.” 63 Beyond this, Plaintiff fails to allege facts

 establishing that the decision to bar her from Deseret Industries stores was motivated or based

 upon Ricks and Perry’s illegal discrimination of Plaintiff. The only allegation offered anywhere

 in the amended complaint to suggest that any decision made by Perry was motivated by

 Plaintiff’s status as a foreign national is that Plaintiff once heard Perry say something about




 63
      Id. at ¶ 169.

                                                     27
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.828 Page 28 of 30




 Russians. 64 There are no allegations anywhere in the amended complaint to suggest that Ricks

 ever considered or showed any animus toward Plaintiff’s status as a foreign national.

           Plaintiff simply does not meet her burden of alleging sufficient facts to demonstrate that

 she was barred from Deseret Industries stores because of her national origin. Rather, the

 amended complaint demonstrates that the decision to bar her from Deseret Industries stores was

 based on the fact that police officers arrested Plaintiff for committing a crime on Deseret

 Industries property.

           For those reasons, claim 11 fails to state a claim upon which relief can be granted against

 Ricks and Perry. Accordingly, claim 11 should be dismissed with prejudice.

           D.      Claim 16: Intentional Infliction of Emotional Distress Against Ricks and
                   Perry

           Plaintiff’s claim against Perry is precluded through claim preclusion, which requires:

 “(1) a judgment on the merits in the earlier action; (2) identity of the parties or their privies in

 both suites; and (3) identity of the cause of action in both suits.” Yapp v. Excel Corp., 186 F.3d

 1222, 1226 (10th Cir. 1999). Plaintiff already brought an intentional infliction of emotional

 distress claim against Perry in federal court based on her arrest, and the claim was dismissed.

 See Zemaitiene v. Corp. of Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints,

 No. 2:16-cv-1271-RJS, 2018 WL 1581252, at *3 (D. Utah March. 28, 2018). Accordingly,

 Plaintiff’s claim against Perry here is precluded.

           Additionally, for the same reasons set forth in Section I.B.6. above, claim 16 fails to state

 a claim upon which relief can be granted. Furthermore, Plaintiff has failed to allege sufficient


 64
      See id. at ¶ 72 n.12.

                                                    28
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.829 Page 29 of 30




 facts to suggest that Ricks or Perry are liable for the misconduct alleged in claim 16. Plaintiff

 alleges that the officers’ decision to arrest her and then immediately let her go after she signed

 her citation, which citation resulted in a successful prosecution and conviction of a crime, meets

 the high burden of stating an intentional infliction of emotional distress claim. Plaintiff has not

 alleged sufficient facts to demonstrate that Perry or Ricks were responsible for any of those

 decisions. Plaintiff simply claims in a conclusory fashion that her arrest and subsequent

 prosecution were “outrageous.” 65 According to the amended complaint, those decisions were

 made independently by Lovendahl and the prosecutors. Plaintiff has not alleged facts beyond

 mere speculation to suggest that Ricks or Perry were involved in the arrest and prosecution

 decisions.

           For those reasons, claim 16 fails to state a claim upon which relief can be granted against

 Ricks and Perry. Accordingly, claim 16 should be dismissed with prejudice.

                              CONCLUSION AND RECOMMENDATION

           Based upon the foregoing, IT IS HEREBY RECOMMENDED:

           1.         The motion to dismiss filed by Defendants Salt Lake County, UPD, Winder,

                      Taylorsville City, Wyant, Knighton, and Lovendahl 66 be GRANTED

           2.         Claims 1-5 and 7 be DISMISSED WITHOUT PREJUDICE as to Defendants Salt

                      Lake County, UPD, Winder, Taylorsville City, Wyant, Knighton, and Lovendahl.




 65
      Id. at ¶ 196.
 66
      See ECF no. 52.

                                                    29
Case 2:17-cv-00007-DAK-JCB Document 62 Filed 03/06/20 PageID.830 Page 30 of 30




          3.     Claims 6 and 8-17 be DISMISSED WITH PREJUDICE as to Defendants Salt

                 Lake County, UPD, Winder, Taylorsville City, Wyant, Knighton, and Lovendahl.

          4.     The motion to dismiss filed by Defendants Ricks and Perry 67 be GRANTED

          5.     All of Plaintiff’s claims against Ricks and Perry (Claims 7, 10, 11, and 16) be

                 DISMISSED WITH PREJUDICE.

                                              *****

          Copies of this Report and Recommendation are being sent to all parties, who are hereby

 notified of their right to object. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The parties

 must file any objection to this Report and Recommendation within fourteen (14) days after being

 served with a copy of it. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Failure to object may

 constitute waiver of objections upon subsequent review.

          DATED this 6th day of March, 2020.

                                               BY THE COURT:




                                               PAUL M. WARNER
                                               Chief United States Magistrate Judge




 67
      See ECF no. 53.

                                                  30
